Citation Nr: 1411830	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-41 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from October 1966 to September 1968.  He also had additional service in the Reserves and the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision.  

In May 2012, the Veteran testified during a video-conference hearing before the undersigned, a transcript of which is of record.  During the hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).


FINDING OF FACT

Credible lay assertions and uncontradicted medical opinion and other evidence collectively indicate that osteoarthritis of the bilateral knees as likely as not results from in-service injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for osteoarthritis of the bilateral knees are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim for service connection for a bilateral knee disorder, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Veteran contends that repeated trauma to his knees associated with in-service physical activity-namely, running in combat boots rather than sneakers-resulted in current bilateral knee disability.  He indicates that he did not seek treatment for a knee disorder during service, but that he sought treatment within six months of service.  In a November 2008 statement, the Veteran detailed the physical training he underwent while on active duty and as an instructor in the National Guard and Reserves.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).   

Service treatment records from the Veteran's period of active duty service and from his periods of service in the Reserves and National Guard are negative for complaints, findings, or diagnoses relating to either knee.

Post-service treatment records document that the Veteran underwent arthroscopy of the right knee in September 2004; the October 2004 postoperative diagnosis included early arthritis of the right knee.  An April 2005 private left knee X-ray revealed minimal medial compartment osteoarthritis.  An impression of osteoarthritis-related knee pain was noted in December 2005.  Although the Veteran reported in September 2012 and October 2012 VA treatment notes indicate that knee replacements had been scheduled, it is not clear from the current record whether such surgeries have actually taken place.

The Veteran submitted several private opinions in support of his claim.  An October 2009 opinion from Dr. M. B., the Veteran's treating orthopedist, indicates that the Veteran had been diagnosed with knee osteoarthritis, that the Veteran has had trouble with his knees for a number of years, that he had described running on pavement with combat boots and that cumulative trauma injuries such as these may take a number of years to reach a painful enough level to be present.  In a May 2012 addendum opinion, Dr. M. B. indicates that he "suspect[ed]" that the Veteran's bilateral knee osteoarthritis was worse than it otherwise would have been had he not run in combat boots during service. 

A second etiology opinion dated in August 2009 from Dr. M. S., a private physician, was also submitted.  The physician indicated that a magnetic resonance imaging (MRI) scan revealed moderately-severe osteoarthritis/degenerative arthritis with a meniscal tear in both joints and noted that such injuries can occur over time after prolonged exposure to trauma to these joints.  The physician further opined that running in combat boots on hard pavement or road, as reported by the Veteran, could have caused the deterioration of the Veteran's knee joints over time.  There are no contrary opinions of record.

The Board acknowledges that there is no evidence other than the Veteran's currently reported timeline of symptoms establishing the onset of knee symptoms.  As noted, service treatment records, including those from the National Guard and Reserves, document no complaints, findings, or diagnosis related to the knees.  However, the Veteran is competent to report his own symptoms, and the Board, like the private physicians, finds no reason to question the veracity of the Veteran's assertions that he had had knee symptoms in service but did not then seek treatment.  Hence, on these facts, the reliance of the physicians, in part, on the Veteran's own reported history as to the onset of knee symptoms does not diminish the probative value of the opinions.  While the private physicians' opinions are not definitive, they have not been contradicted by any other medical evidence or opinion of record, and were written in terms sufficient to apply the benefit-of-the doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a bilateral knee disorder-namely, osteoarthritis-are met.


ORDER

Service connection for osteoarthritis of the bilateral knees is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


